DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/21/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 42-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 9,142,081.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current application claim substantially similar limitations as patent `081.  However, current application additionally claims “receive, via input at the GUI from a device associated with the event administrator, the configuration information, the configuration information comprising at least a first geographic location around which to form a virtual group associated with the event of interest, interaction rules configured to specify types of interaction enabled by admittance in the virtual group, and location specific admittance rules configured to specify location specific requirements for admittance in the virtual group”.  However, it would have been obvious for one with ordinary skill in the art, at the time of the invention to have modified the patent `081 to include user preference information and user attribute information relevant to determining whether the user is eligible to manage or participate in the contest to the user information database, and information specific to contests and contest-related interactions to the contest information database, to better manage the contest.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf. 
Based upon consideration of all the relevant factors with respect to the claims as a whole, claims 42-62 are rejected under 35 U.S.C. 101 as being directed to ineligible subject matter.  
Although the claim(s) are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition satisfying Step I of an eligibility analysis), which would normally be considered within an appropriate statutory category, as has been noted in the recent Supreme Court decisions Bilski v. Kappos, 130 S. Ct. 3218, 3227 (2010), Alice Corp. Pty. Ltd. v. CLS Bank International, 134 S.Ct. 2347(2014)), (Case No. 13-298 (Supr. Ct., June 19, 2014), and the Court of Appeals for the Federal Circuit in CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366 (Fed. Cir. 2011), Bancorp Services, L. L. C v Sun Life Assur. Co. of Canada (U.S.), -- F.3d ---, 2012, (Fed. Circ. 2012), one must then look beyond whether the claim falls within a statutory category and determine whether or not the claim is an attempt to patent ineligible subject matter which the courts have proclaimed judicially excepted, specifically, laws of nature, physical phenomena, and abstract ideas (constituting Steps 2A and 2B of the eligibility analysis).  The Supreme Court noted that said decisions are instructive on how to investigate issues of subject matter eligibility and that the question underlying such an investigation is whether or not the claim is an attempt to claim subject matter which has been judicially excepted. 

Step 2A - A determination of whether the claim(s) is/are directed to a law of nature, a natural phenomenon, or an abstract idea must be performed.  Examples of abstract ideas include:
Fundamental economic practices;
Certain methods of organizing human activities;
An idea “of itself”; and
Mathematical relationships/formulas.
Types of concepts the courts have found to be abstract ideas include: mitigating settlement risk; hedging; creating a contractual relationship; using advertising as an exchange or currency; processing information through a clearinghouse; comparing new and stored information and using rules to identify options; using categories to organize, store, and transmit information; organizing information through mathematical correlations; managing a game of bingo; the Arrhenius equation for calculating the cure time of rubber, a formula for updating alarm limits, a mathematical formula relating to standing wave phenomena, and a mathematical procedure for converting one form of numerical representation to another. 
Step 2B - A determination of whether the claim(s) amounts to significantly more than the abstract idea itself.
Non-limiting or non-exclusive examples of limitations which qualify as “significantly more” include:
 Improvements in another technology or technical field;
Improvements in the functioning of the computer itself;
Applying the judicial exception with, or by use of, a particular machine;
Effecting a transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application;
Other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.
Non-limiting or non-exclusive examples of limitations which fail to qualify as “significantly more” include:
Adding the words “apply it” (or equivalent) with an abstract idea, or mere instructions to implement an abstract idea on a computer; 
Simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the art;
Adding insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea;
Generally linking the use of the judicial exception to a particular technological environment or field of use.

	A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. § 101. The Supreme Court has “long held that this provision contains an important implicit exception[:] Laws of nature, natural phenomena, and abstract ideas are not patentable.” Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116 (2013) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012)). Under the now familiar two-part test described by the Supreme Court in Alice, “[w]e must first determine whether the claims at issue are directed to a patent-ineligible concept,” such as an abstract idea. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2355 (2014). If so, we must then “consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297).
In the instant application, the claims, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea without any limitations which qualify as “significantly more” than the abstract idea itself.
Under Step 2A, and based on Supreme Court decision for similar subject matter {OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362 (Fed. Cir. 2015)}, the current application has been rejected as the claims are directed to the abstract idea of managing a virtual contest with participants.  See United States Court of Appeals for the Federal Circuit decision TLI Communications LLC v. A. V Automotive, LLC.  

 emphasizing on using categories to organize, store and transmit information) without any limitation(s) which qualify as “significantly more” than the abstract idea itself, but which are merely implemented/applied on a computer.  
Under Step 2A, the claims are directed towards statutory categories of invention. The claimed invention relates to “enable interaction with the event management system via a graphical user interface (GUI), the GUI configured to (1) enable an event administrator to define configuration information for an event of interest, and (2) enable a member device , via the GUI, to participate in the event of interest; receive, via input at the GUI from a device associated with the event administrator, the configuration information, the configuration information comprising at least a first geographic location around which to form a virtual group associated with the event of interest, interaction rules configured to specify types of interaction enabled by admittance in the virtual group, and location specific admittance rules configured to specify location specific requirements for admittance in the virtual group”.  
This describes an abstract concept similar to those found by the courts be abstract, such as method of organizing human activity.  The Examiner deems that the claimed invention therefore is directed to the abstract idea.  Further, the breadth of the claim when viewed as a whole clearly seeks to “tie up” the abstract idea.  
Under Step 2B, no element or combination of elements is sufficient to ensure the claim as a whole amounts to significantly more that the abstract idea itself.  For   Consequently, the claims lacked an inventive concept that would transform them into patent-eligible application of the incorporated abstract idea.  Appropriate attention is required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Higginson (US Patent 6,532,448) references providing a contest to multiple, geographically dispersed contest participants is disclosed, in which the participants are interconnected by a computer network such as the internet, and in which a contest participant's individual chance of winning the contest is increased in response to the performance of certain actions associated with the contest. The actions provide a contest sponsor with information about the participant, or expose the participant to predefined advertising information. The disclosed system provides feedback to participants regarding their current chances of winning the contest, in response to performance of one or more of the actions associated with the contest.
Philyaw (US Patent 6,636,892) references a contest using a network includes a plurality of pick spaces and a rolling counter are displayed on a screen of a computer operably connected to the network at a user site.  The rolling counter constitutes successive ones of a plurality of available characters, each character being displayed 
Germany (US Patent Pub. 20130337910) references  a contest management system for managing a contest over a computerized network. The contest management system includes a contest management module that manages a progressive prize contest over a computerized network. The contest management system includes an entrant interface module that provides an interactive user interface to an entrant and automatically observe, using a computing device over a computerized network, a characteristic set of an entry action by an entrant. The contest management system includes a sponsor module: compares the characteristic set against a stored minimum condition set, using a processor; ratifies, automatically, the entry action to the contest management module if the characteristic set satisfies the minimum condition set; and automatically issues a debit instruction to an account of the contest sponsor in association with ratifying the entry action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823.  The examiner can normally be reached on M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNIT PANDYA/            Primary Examiner, Art Unit 3649